Citation Nr: 1302742	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1992 to July 1995, and from May 2004 to March 2005, with additional service in the Army National Guard (ARNG).

This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in February 2011.

In a November 2012 rating decision, the RO granted service connection for hypertension, and assigned a 10 percent disability rating, effective January 9, 2008.  The grant of service connection for hypertension constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for glaucoma.  Specifically, he asserts that his glaucoma arose between his tours of active duty and was aggravated by his second period of active service (May 2004 to March 2005) when he was deployed overseas for seven months.  

In the Veteran's January 2008 claim of service connection for glaucoma, he asserted that he sought treatment for glaucoma at the East Orange, New Jersey VA Medical Center (VAMC) in 1999 or 2000.  While the evidence of record contains VA treatment records from May 25, 2005, to April 5, 2012, there is no indication that VA treatment records prior to this period have been requested.  Thus, a request must be made for VA treatment records for the period January 1, 1999, to May 24, 2005.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In February 2011, this matter was remanded to obtain outstanding treatment records and to afford the Veteran a VA examination pertaining to the nature and etiology of his claimed glaucoma.  Per the Remand, such examination was to be provided after association of available treatment records with the claims folder.  However, the VA examination was conducted in March 2011 and the Veteran was not asked to identify any private medical providers and provide an appropriate release (VA Form 21-4142) until May 2012, when VA correspondence sought such information.  Thereafter, in September 2012 treatment records from Prinze Mack, M.D., pertaining to diagnosed glaucoma, were received.  Moreover, in November 2012 VA outpatient treatment records dated from May 2005 to April 2012 were associated with the Virtual VA claims folder which also reference glaucoma.  Thus, such records were not on file at the time the Veteran underwent the March 2011 VA examination.

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Notwithstanding this, the March 2011 VA examiner diagnosed glaucoma suspect, without providing an opinion as to whether this constituted a chronic disability or discussing whether any preexisting glaucoma was aggravated by service.  

Thus, in light of the fact that the VA examination was conducted prior to association of outstanding treatment records, and the conflicting diagnoses, the Veteran should be afforded be another VA examination to assess the nature and etiology of his claimed glaucoma.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's treatment records from the East Orange VAMC for the period January 1, 1999, to May 24, 2005, with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After association of the above records with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of any glaucoma.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should respond as to the following: 

a)  Please state the date of onset of the Veteran's glaucoma or other eye disorder and whether this constitutes a chronic disability.  The examiner should provide a detailed rationale for this determination and should reconcile his or her findings with the service treatment records, pre-service and post-service VA and private treatment records, and lay statements of the Veteran.  

b)  If a chronic eye disability is identified and found to have clearly and unmistakably preexisted the Veteran's period of service from May 2004 to March 2005, then please state whether it underwent an increase in disability during such active service beyond any natural progress of the disease.  The examiner should provide a detailed rationale for this determination.

c)  If a chronic eye disability is identified and found not to have clearly and unmistakably preexisted the Veteran's period of service from May 2004 to March 2005, then please state whether it is at least as likely as not that such eye disability was incurred during or is otherwise related to a period of active service.  The examiner should provide a detailed rationale for this determination.  The examiner should reconcile any opinion with the service treatment records, pre-service and post-service VA and private treatment records, and lay statements of the Veteran.  

3.  In the interest of avoiding future remand, the AMC/RO should then review the opinion and/or examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies. 

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AMC/RO should readjudicate entitlement to service connection for glaucoma pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


